DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/5/2020(8); 12/8/2020; 2/20/2020; 6/4/19 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the fifth paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the new event" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingeier et al. (U.S. Pub. 2015/0066104 A1 hereinafter “Wingeier”).
Regarding claim 1, Wingeier discloses a system for cueing recall of a specific memory during wake (e.g. ¶¶ 12, 14, 42, 75, 95-97 and 100; Figures 1-5), the system comprising: one or more processors and a non-transitory memory having instructions encoded thereon such that when the instructions are executed (e.g. Fig. 5; ¶¶105-110), the one or more processors perform operations of sending an initiation signal to a memory recall controller to select a stored stimulation pattern previously associated with a specific memory of an event (e.g. S340; ¶¶73, 90); causing the memory recall controller to initiate delivery of the selected stimulation pattern to a brain in a waking state for a duration of the event via a brain stimulation system (e.g. S350; ¶¶73, 91); and following completion of the event, signaling the memory recall controller to stop the brain stimulation system from delivering the selected stimulation pattern (e.g. S355-S357; ¶¶73; 97-98).
Regarding claim 2, Wingeier further discloses wherein the initiation signal is generated by one of a user and an external automated system (e.g. ¶75).
Regarding claim 3, Wingeier further discloses wherein the stored stimulation pattern comprises at least one event descriptor corresponding to a salient feature of the event, and wherein the external automated system tracks salient features of the user's environment and actions such that when the salient features match the at least one event descriptor, the external automated system generates the initiation signal (e.g. ¶77).
Regarding claim 4, Wingeier further discloses wherein the one or more processors further perform an operation of generating the stored stimulation pattern as follows: when a user is going to experience a new event for recall at a later time, sending an initiation signal to the memory recall controller to select a unique stimulation pattern (e.g. S310); causing the memory recall controller to initiate delivery of the unique stimulation pattern to the brain for a duration of the new event via the brain stimulation system (e.g. S350; ¶77); following completion of the new event, signaling the memory recall controller to stop the brain stimulation system from delivering the unique stimulation pattern (e.g. S355; ¶77); and storing the unique stimulation pattern with at least one event descriptor of the new event (e.g. S380; ¶77).
Regarding claim 5, Wingeier further discloses wherein the one or more processors further perform an operation of providing instructions to a user to relax prior to causing the memory recall controller to initiate delivery of the selected stimulation pattern (e.g. ¶20).
Regarding claim 6, Wingeier further discloses wherein the one or more processors are configured for receiving feedback from a user that is ready to receive delivery of the selected stimulation pattern (e.g. ¶77).
Regarding claim 7, Wingeier discloses a computer implemented method for cueing recall of a specific memory during wake (e.g. ¶¶ 12, 14, 42, 75, 95-97 and 100; Figures 1-5), the method comprising an act of causing one or more processers to execute instructions encoded on a non- transitory computer-readable medium, such that upon execution (e.g. Fig. 5; ¶¶105-110), the one or more processors perform operations of sending an initiation signal to a memory recall controller to select a stored stimulation pattern previously associated with a specific memory of an event (e.g. S340; ¶¶73, 90);  causing the memory recall controller to initiate delivery of the selected stimulation pattern to a brain in a waking state for a duration of the event via a brain stimulation system (e.g. S350; ¶¶73, 91); and following completion of the event, signaling the memory recall controller to stop the brain stimulation system from delivering the selected stimulation pattern (e.g. S355-S357; ¶¶73; 97-98).
Regarding claim 8, Wingeier further discloses wherein the initiation signal is generated by one of a user and an external automated system (e.g. ¶75).
Regarding claim 9, Wingeier further discloses wherein the stored stimulation pattern comprises at least one event descriptor corresponding to a salient feature of the event, and wherein the external automated system tracks salient features of the user's environment and actions such that when the salient features match the at least one event descriptor, the external automated system generates the initiation signal (e.g. ¶77).
Regarding claim 10, Wingeier further discloses wherein the one or more processors further perform an operation of generating the stored stimulation pattern as follows: when a user is going to experience a new event for recall at a later time, sending an initiation signal to the memory recall controller to select a unique stimulation pattern (e.g. S310); causing the memory recall controller to initiate delivery of the unique stimulation pattern to the brain for a duration of the new event via the brain stimulation system (e.g. S350; ¶77); following completion of the new event, signaling the memory recall controller to stop the brain stimulation system from delivering the unique stimulation pattern (e.g. S355; ¶77); and storing the unique stimulation pattern with at least one event descriptor of the new event (e.g. S355-S357; ¶¶73; 97-98).
Regarding claim 11, Wingeier further discloses wherein the one or more processors further perform an operation of providing instructions to a user to relax prior to causing the memory recall controller to initiate delivery of the selected stimulation pattern (e.g. ¶20).
Regarding claim 12, Wingeier further discloses wherein the one or more processors are configured for receiving feedback from a user that is ready to receive delivery of the selected stimulation pattern (e.g. ¶77).
Regarding claim 13, Wingeier discloses a computer program product for cueing recall of a specific memory during wake (e.g. ¶¶ 12, 14, 42, 75, 95-97 and 100; Figures 1-5), the computer program product comprising: computer-readable instructions stored on a non-transitory computer-readable medium that are executable by a computer having one or more processors (e.g. Fig. 5; ¶¶105-110) for causing the processor to perform operations of sending an initiation signal to a memory recall controller to select 
Regarding claim 14, Wingeier further discloses wherein the initiation signal is generated by one of a user and an external automated system (e.g. ¶75).
Regarding claim 15, Wingeier further discloses wherein the stored stimulation pattern comprises at least one event descriptor corresponding to a salient feature of the event, and wherein the external automated system tracks salient features of the user's environment and actions such that when the salient features match the at least one event descriptor, the external automated system generates the initiation signal (e.g. ¶77).
Regarding claim 16, Wingeier further discloses wherein the one or more processors further perform an operation of generating the stored stimulation pattern as follows: when a user is going to experience a new event for recall at a later time, sending an initiation signal to the memory recall controller to select a unique stimulation pattern (e.g. S310); causing the memory recall controller to initiate delivery of the unique stimulation pattern to the brain for a duration of the new event via the brain stimulation system (e.g. S350; ¶77); following completion of the new event, signaling the memory recall controller to stop the brain stimulation system from delivering the 
Regarding claim 17, Wingeier further discloses wherein the one or more processors further perform an operation of providing instructions to a user to relax prior to causing the memory recall controller to initiate delivery of the selected stimulation pattern (e.g. ¶20).
Regarding claim 18, Wingeier further discloses wherein the one or more processors are configured for receiving feedback from a user that is ready to receive delivery of the selected stimulation pattern (e.g. ¶77).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier as applied to claims 1-18 above, and further in view of Cohen Kadosh (U.S. Pub. 2013/0011817 A1 hereinafter “Kadosh”).
Regarding claim 19, Wingeier teaches the claimed invention but fails to explicitly state that the electrodes are attached via a neural cap, however, Kadosh discloses that the invention teaches memory recall using a neuronal cap (at least at ¶¶1-39 and 128 and Figures 10-11, wherein the system is utilized for learning a new numerical language and the electrodes are attached to the user via a neuronal cap). Thus, it would have .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier as applied to claims 1-18 above, and further in view of Wetmore et al. (U.S. Pub. 2014/0057232 hereinafter “Wetmore”).
Regarding claim 20, Wingeier discloses the claimed invention except for the system using GPS for location detection.  However, Wetmore teaches a similar system that uses stimulation to consolidate memories and further uses GPS as set forth in paragraph 222 to provide a means for adjusting the stimulation based on the physical location.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wingeier, with GPS as taught by Wetmore, since such a modification would provide the predictable results of using GPS location for providing custom stimulation for specific memory recall based on the physical location.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier as applied to claims 1-18 above, and further in view of Garcia Molina et al. (U.S. Pub. 2013/0338738 hereinafter “Garcia”).
Regarding claim 21, Wingeier discloses the claimed invention except for the system being used for memory recall for driving.  However, Garcia teaches a similar system that uses stimulation for cognitive enhancement and further states that the memory event is a driving situation as set forth in paragraph 222 to provide a means for assisting in driving events.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wingeier, with assisting in driving as taught by Garcia, since such a modification would provide the predictable results of using known methods of memory recall for providing custom stimulation for specific memory recall based on the user being in a driving situation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REX R HOLMES/Primary Examiner, Art Unit 3792